NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN JAY POWERS,                                No. 18-15117

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01396-ROS-DMF

 v.
                                                MEMORANDUM*
CHARLES KEETON; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      John Jay Powers appeals pro se from the district court’s judgment dismissing

his action brought under Bivens v. Six Unknown Named Agents of Federal Bureau

of Narcotics, 403 U.S. 388 (1971), alleging a procedural due process claim. We

have jurisdiction under 28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In his opening brief, Powers fails to address the grounds for summary

judgment on his procedural due process claim. Therefore, Powers has waived his

challenge to the district court’s disposition of this claim. See Greenwood v. FAA,

28 F.3d 971, 977 (9th Cir. 1994) (“We will not manufacture arguments for an

appellant, and a bare assertion does not preserve a claim . . . .”).

      The district court did not abuse its discretion by dismissing Powers’s

complaint without leave to amend because amendment would be futile. See

Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011)

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      AFFIRMED.




                                           2                                   18-15117